evidence for abuse of discretion, and . . . will not interfere with the district
                       court's exercise of its discretion absent a showing of palpable abuse." M.C.
                       Multi-Family Dev. v. Crestdale Assocs., 124 Nev. 901, 913, 193 P.3d 536,
                       544 (2008). The record on appeal does not support appellant's contention
                       that the district court abused its discretion in requiring certain exhibits to
                       be redacted or in limiting the evidence to be presented or the testimony of
                       appellant's treating physicians. Further, the record on appeal does not
                       show that appellant properly objected to any of the instructions given to
                       the jury or that she filed written requests that the district court include
                       certain instructions, and appellant has not indicated in her appeal
                       statement which of the instructions she objects to or what instructions she
                       sought that were denied. NRCP 51; Old Aztec Mine, Inc. v. Brown, 97
                       Nev. 49, 52, 623 P.2d 981, 983 (1981) (recognizing that arguments not
                       presented to the district court are considered waived on appeal). As to
                       appellant's arguments regarding any improper contact between
                       respondent's counsel and a juror, the record on appeal shows that the
                       juror at issue was dismissed and replaced by the alternate juror.
                                     Accordingly, as we perceive no abuse of discretion by the
                       district court, we
                                       ORDER the judgment of the district court AFFIRMED.




                                                  Gibbons


                      ---   -)1A-0 /               . J.                                         , J.
                       Douglas


SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A     •   .
                cc: Hon. Kenneth C. Cory, District Judge
                     Consita B. Brooks
                     Samuel B. Benham
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A